Citation Nr: 1138823	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-29 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bone cancer, including as due to service-connected residuals of left knee and ankle injuries.

2.  Entitlement to service connection for a heart disorder, including as due to service-connected residuals of left knee and ankle injuries.

3.  Entitlement to service connection for a right ankle disorder, including as due to service-connected residuals of left knee and ankle injuries.

4.  Entitlement to service connection for a right knee disorder, including as due to service-connected residuals of left knee and ankle injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2009, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bone cancer, a heart disorder, and right knee and ankle disorders, that he asserts are due to his service-connected residuals of left knee and ankle injuries.  The left knee and ankle disabilities are each currently evaluated as 30 percent disabling.  The Veteran essentially argues that his left ankle and knee injuries and resulting infection led to his current cancer and heart disorders.

In his March 2009 substantive appeal, the Veteran pointed to treatment records from the University of Arkansas for Medical Sciences (U.A.M.S.) to corroborate his treatment for bone cancer or multiple myeloma.  He submitted a signed statement from his father that he said detailed a conversation with Stephanie Lawhorn, M.D., his cardiologist and formerly with the U.A.M.S., to support his claim for a heart disorder.

During his December 2009 Board hearing, the Veteran described his left ankle and knee injuries in service that were caused by a motor vehicle accident (see Board hearing transcript at page 4).  He said that he recently underwent ten years of treatment for bone cancer that was diagnosed in approximately September 1994 and continued to be seen by VA physicians for it (Id. at 5 and 8-9).  The Veteran said that he was told by Dr. B., at the University of Arkansas, that he had multiple myeloma, a bone cancer caused by an infection (amyloidosis) from a bone that improperly healed (Id. at 6 and 11).  He said that the only broken bones he had at that time were his service-connected left knee and ankle (Id. at 7).  The Veteran stated that a physician had not provided him with a written opinion to the effect that bone cancer could have developed from a knee infection (Id.).  

Further, the Veteran's father testified that a physician (Dr. L.) performed a heart biopsy on the Veteran, asked if he had any broken bones, and told him that the Veteran's problem was due to an infection from a broken bone (Id. at 13-14).  The Veteran said that he sought service connection for residuals of the amyloidosis and bone cancer that affected his heart (Id. t 14-15).  

As to his claimed right knee and ankle disorders, the Veteran indicated that these problems developed due to overcompensating for his service-connected left knee and ankle disabilities (Id. at 20).  He said that he experienced right knee and ankle pain when he tried to lighten the weight on his left leg (Id. at 16).  The Veteran stated that he broke his right ankle twice because of his left knee and ankle disabilities and was last treated for his right lower extremity approximately one year earlier (Id. at 17).  He used a cane or crutches to ambulate and said the crutches were recently issued due to left knee pain and swelling (Id.).  

The record includes September 1994 private hospital records indicating that the Veteran was treated for coronary artery disease.  He underwent heart biopsies in 1994 and 1996 and a pacemaker was implanted in 1998, according to an April 2004 VA outpatient record.

Signed statements from private physicians, dated in March and August 1996 and November 1997, indicate that the Veteran had cardiac amyloid.  In a May 1996 statement, D.H.V., M.D., a hematologist/oncologist, said that the Veteran had possible AL amyloid cardiomyopathy.  An echocardiogram was performed in February 1997 to evaluate multiple myeloma.  Other private medical records, dated through 1998, indicate that the Veteran had amyloidosis treated at the U.A.M.S. and was followed in the Myeloma Clinic at the Arkansas Cancer Research Center.  

In a June 1998 letter to another physician, D.S.S., M.D., said that the Veteran had cardiac amyloid AL-type immunofixation in his urine and that an endomyocardial biopsy was positive for amyloid on Congo red electromicroscopy.  Recent VA outpatient records reflect that the Veteran was regularly seen in the Hematology and Oncology outpatient clinic.  

An undated signed statement from M.H., D.O., is to the effect that the Veteran had long-standing left leg pain and recently experienced right leg pain that the Veteran believed was a consequence of favoring the right leg. 

The Veteran underwent VA orthopedic examination in January 2009, but the record shows that a VA examiner has not been asked to render an opinion regarding the effect of the Veteran's service-connected left knee and ankle injuries on his claimed bone cancer, heart disorder, and right knee and ankle disorders. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Therefore, the Board is of the opinion that the Veteran should be afforded VA examinations performed by physicians with expertise to determine the etiology of any bone cancer, heart, and right knee and ankle disorders found to be present, including whether any diagnosed bone cancer, heart, and right ankle and knee disorders, are due to service-connected residuals of left knee and ankle injuries.  See 38 C.F.R. § 3.310; Allen, supra; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, in April 2010, the Veteran submitted a copy of a December 1995 award letter and administrative decision from the Social Security Administration (SSA) indicating that he was considered totally disabled and entitled to SSA disability benefits from September 1994 due to cardiac impairment.  To date, however, a complete copy of the clinical records used in that decision has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records.  As such, the records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

As well, in a September 2009 statement, the Veteran reported trying to obtain records regarding his treatment from Dr. Stephanie Lawhorn (his cardiologist) in Lawrence, Kansas.  The Board believes efforts should be made to assist the Veteran in obtaining these records prior to appellate consideration of his claims.  As well, recent medical records regarding his treatment at the VA medical center (VAMC) in Little Rock, Arkansas, dated from March 2008, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all clinical records considered in conjunction with its 1995 award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him.

2. Obtain all records regarding the Veteran's treatment for a heart disorder by Dr. Stephanie Lawhorn, a cardiologist, in Lawrence, Kansas.  

3. Obtain all records regarding the Veteran's treatment at the VAMC in Little Rock, for the period from March 2008 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  Notice to the Veteran of inability to obtain records must comply with 38 C.F.R. § 3.159(e).

4. Schedule the Veteran for appropriate VA examinations (hematology/oncology, cardiology, orthopedic) performed by physicians with expertise to determine the nature and etiology of his currently claimed bone cancer, heart disorder, and right knee and ankle disorders.  A complete history of the claimed disorders should be obtained from the Veteran.  The claims file should be made available to the examiner.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

a. Does the Veteran have bone cancer, multiple myeloma, amyloidosis, and/or diagnosed heart, and right foot and ankle disorders?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran's active service?

b. For any bone cancer, and/or diagnosed heart, and right foot and ankle disorders, including multiple myeloma and amyloidosis, found, the examiner(s) should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected residuals of left knee and ankle injuries.  If not, is it at least as likely as not (a 50 percent or higher degree of probability) aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected residuals of left knee and ankle injuries?  If aggravated, what permanent, measurable increase in current bone cancer, multiple myeloma, and/or heart, amyloid, and right foot and ankle pathology is attributable to the service-connected left knee and ankle injuries?  

The examiner must address the Veteran's contentions, including the Veteran's assertion that he was advised by a medical doctor that his current cancer and heart disorders were caused by an infection from a broken bone which he contends must relate to injuries he sustained to his left ankle and left knee, and his assertion that overcompensating for the service connected left ankle and left knee disorders led to his right ankle and right knee disorders.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner believes that an opinion cannot be provided without a resort to speculation then he/she must explain why this is so.  

5. After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


